Citation Nr: 0602195	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-04 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected hammer toe status post arthrodesis of the 
second toe, right foot.

2.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral pes planus.

3.  Entitlement to an increased rating for the service-
connected residuals of an anterior cruciate ligament (ACL) 
repair of the left knee, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for the service-
connected sinusitis and allergic rhinitis, currently rated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1975 to November 
1979 and from February 1980 to February 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's hammer toe, status post arthrodesis of the 
second toe, right foot, does not involve all toes of the 
right foot.

2.  The severity of the veteran's bilateral pes planus more 
nearly approximates that of a moderate degree, manifested by 
foot pain which is not relieved by arch support, with 
additional pain on manipulation and use of the feet; however, 
severe symptoms of marked deformity, swelling or 
characteristic callosities are not shown.

3.  The veteran's service-connected residuals of a left knee 
ACL repair is productive of pain, which is sometimes severe, 
and objective evidence of arthritis; however, range of motion 
is within normal limits, ranging from 0-120 degrees to 0-140 
degrees, and neither subluxation nor lateral instability is 
shown.

4.  The veteran's service-connected allergic 
rhinitis/sinusitis is productive of year-round symptomatology 
manifested by clear nasal drainage, itchy eyes and nose, with 
occasional chest congestion and wheezing; however, the 
presence of polyps has not been shown, nor does the evidence 
show that the allergic rhinitis involves greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side; and the veteran does not 
have one or two incapacitating episodes per year or at least 
three non-incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hammer toe, 
stats post arthrodesis of the second toe, right foot, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5282 (2005).

2.  Resolving all doubt in the veteran's favor, the criteria 
for an increased rating to 10 percent, but no higher, for the 
service-connected bilateral pes planus have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5276 (2005).

3.  The criteria for a disability rating in excess 10 percent 
for residuals of a left knee ACL repair are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ Part 4, 
including  4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5260, 5259 (2005).

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected allergic rhinitis and 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Codes 6513, 6522 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice of the VCAA was provided to the 
veteran in November 2001, prior to the initial unfavorable 
agency decision which was issued in October 2002.  As such, 
the Board finds no defect with respect to the timing of the 
VCAA notice.  The discussions in the rating decision, 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  

With regard to the content, or scope of the March 2001 duty-
to-assist letter, as well as a subsequent VCAA letter sent to 
the veteran in June 2005, the Board finds that VA fully 
notified the veteran of what is required to substantiate his 
claims.  Together, the VCAA letters of March 2001, June 2005, 
the rating decision of October 2002, and the January 2003 
Statement of the Case, provided the veteran with a summary of 
the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  In the June 2005 letter, the veteran 
was specifically asked to provide any evidence in his 
possession that pertained to his claim.  The veteran was also 
requested to tell the RO about any additional information or 
evidence that he wanted the RO to obtain.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, VA treatment records, and VA examination 
reports, as well as written statements from the veteran.  As 
VA examinations and other medical evidence are of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

The Board notes that the veteran's February 2003 VA Form 9, 
substantive appeal, contains a request to appear for a 
personal hearing before a Veterans Law Judge.  However, the 
veteran subsequently withdrew that request in lieu of a 
hearing at the RO before a Decision Review Officer.  After an 
informal conference hearing in July 2004, the veteran elected 
to appear for a VA examination in lieu of a personal hearing.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2005).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 
417, 421 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

A.  Hammer Toe

The veteran asserts that his service-connected hammer toe, 
status post arthrodesis of the right second toe is more 
severe than is represented by the noncompensable rating 
currently assigned.  

The veteran's service-connected hammer toe, status post 
arthrodesis of the right second toe is rated under 38 C.F.R. 
§ 4.71, Diagnostic Code 5282.  The criteria therein provides 
for a noncompensable disability rating for single hammer 
toes.  The maximum disability rating of 10 percent is 
warranted when the disability involves all toes, 
unilaterally, without claw foot.

Additionally, consideration may also be given to the 
provisions of Diagnostic Code 5284 which provides ratings for 
other foot injuries.  A moderate disability warrants a 10 
disability percent rating.  A moderately severe disability 
warrants a 20 percent disability rating, and a severe 
disability warrants a 30 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2005).

Here, the veteran's service-connected hammer toe disability 
does not include all toes, unilaterally.  Historically, a 
review of the medical evidence reflects that the veteran 
underwent surgical repair of the hammer toe of the right 
foot.  Specifically, VA examination in May 1996 notes that 
the veteran developed a chondroma of the right second toe.  
It was treated with surgical resection of the chondroma with 
fusion of the DIP joint of the right second toe.  
Postoperatively, the veteran continued to complain of 
occasional pain in the right second toe after prolonged 
walking; however, it was otherwise asymptomatic.  

At VA examination in July 2002, the veteran reported that if 
he walked barefoot or wore tight shoes, the hammer toe would 
bother him.  Examination revealed transverse incision over 
the DIP joint which healed nicely.  Movement of the joints 
and the toe appeared to be satisfactory.  The toe had no 
definite deformity.  

At VA examination in September 2004, the veteran reported 
daily left foot pain that was sharp, and which radiated to 
his calf.  With regard to the left toe, the veteran reported 
occasional pain, described as a needle-type pain at the tip 
of his right second toe.  On examination, there was no 
deformity and no hammertoe present.  The diagnosis was status 
post hammertoe operation, right second toe, no real 
residuals.  

In light of the foregoing medical evidence, the Board finds 
that the veteran's service-connected hammer toe does not 
warrant a compensable rating, particularly since the 
September 2004 examiner noted that the single hammer toe was 
repaired, with no deformity or real residuals present.  
Furthermore, the evidence does not reflect that all of the 
toes are hammer.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for the service-connected 
hammertoe.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2005).  

B.  Pes Planus

The veteran's bilateral pes planus is rated as noncompensably 
disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Historically, service-connection for bilateral pes 
planus was granted in a July 1996 rating decision, and a 
noncompensable rating was assigned.  The veteran asserts the 
bilateral pes planus has worsened.  

At a July 2002 VA examination, the veteran reported that he 
used supports for his pes planus condition.  He reported 
discomfort in his foot if he is up a long time.  The veteran 
also reported occasional tingling and itching of his feet.  
On examination, the feet were flat, the heel was in overall 
good alignment.  The veteran could heel walk and toe walk 
with no problems.  He could do a single-legged stand and push 
up on his toes, and there did not seem to be any evidence of 
muscle tendon rupture.  The diagnosis was flexible flat foot 
condition.  

A September 2004 VA examination noted that radiographic 
reports of both feet reveal mild pes planus bilaterally, and 
normal bone density.  On the right, there was a moderate to 
marked bunion formation involving the first MP joint.  On the 
left, there was a significant bunion formation involving the 
first MP joint noted with mild spur.  On examination, the 
veteran reported an increase in the pain in his left foot, 
almost daily.  The pain radiated to his left calf.  There was 
no swelling.  After a period of time, the veteran had 
difficulty walking on his left foot.  His pain averaged and 8 
of 10 daily.  The veteran's right foot did not bother him.  
The examiner noted that the veteran had a diagnosis of 
plantar fasciitis, likely secondary to pes planus.  The 
veteran's left foot bothered him when he walked a lot or when 
he was on his feet for prolonged periods of time.  The 
veteran did not report additional limitation with repetitive 
use or with flare-ups.  Examination of the feet showed severe 
pes planus, but negative calluses and negative ulcerations.  
Peripheral pulses were normal.  Weight-bearing was normal.  
Achilles tendons' alignment was normal, nontender on 
palpation.  Active range of motion did not produce any 
weakness, fatigue or incoordination.  There was no additional 
limitation with repetitive use.  The diagnosis was bilateral 
pes planus with residual left foot pain.  

In October 2004, the veteran was referred for neurological 
study to evaluate the left foot pain.  He reported a 4-month 
history of sharp medial arch left foot pain that radiated up 
the calf sometimes.  He also reported numbness along the 
lateral foot border.  His plantar fascia was injected 
recently with steroid and the veteran had a good response to 
pain.  EMG studies were normal, indicating no 
electrodiagnostic evidence of any mononeuropathy of either 
foot.  Tarsal tunnel syndrome on the left was noted.  

February 2005 VA outpatient records noted mild tenderness on 
the plantar aspect of both heels bilaterally.  The assessment 
was bilateral plantar fasciitis.  

The veteran's pes planus is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Under that code, bilateral 
flatfoot that is mild with symptoms relieved by a built-up 
shoe or arch support warrants a noncompensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating 
requires moderate flatfoot with the weight-bearing line being 
over or medial to the great toe, inward bowing of the tendo 
achilles, and pain on manipulation and use of the feet.  
Severe bilateral flatfoot warrants a 30 percent rating where 
there is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  Id.

In this case, the medical evidence of record reflects that 
the veteran's service-connected pes planus symptoms appear to 
be mild in degree.  A July 2002 VA examination noted 
complaints of pain, without finding calluses or ulcerations 
and diagnosed flexible flat foot condition.  The September 
2004 VA examination of the feet showed pes planus, but there 
were no calluses or ulcerations.  Peripheral pulses were 
normal.  Weight-bearing was normal.  Achilles tendons' 
alignment was normal, nontender on palpation.  Nevertheless, 
the veteran does exhibit pain on manipulation of the feet, 
and the evidence of record reveals a diagnosis of plantar 
fasciitis, which a VA doctor opined was secondary to the pes 
planus.  

Given the consistent complaints of pain in the left foot, as 
well as the additional diagnosis of plantar fasciitis, 
secondary to the pes planus, the Board finds that, in 
resolving all doubt in the veteran's favor, the criteria for 
a rating of 10 percent, but no higher, for the service-
connected pes planus have been met.  

Although the veteran used arch supports for his pes planus, 
he continued to experience pain, particularly on the left, 
which was worse with prolonged standing and weight-bearing.  
In other words, his pain was not relieved with arch support.  
In this regard; however, the evidence does not reflect that 
the veteran suffers from symptoms associated with severe pes 
planus, such as marked deformity, swelling or callosities.  
As such, a rating in excess of 10 percent is not warranted.  

Thus, in sum, the evidence indicates that the severity of the 
veteran's service-connected pes planus more nearly 
approximates the criteria for moderate flat foot.  As such, a 
10 percent rating, but not more, is warranted for the 
service-connected pes planus.  

C.  Residuals of ACL repair

The RO granted service connection for left knee status post 
ACL repair in a July 1996 rating decision, and a 10 percent 
rating was assigned, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The veteran asserts this condition has 
worsened.  

At a July 2002 VA examination, the veteran reported that he 
occasionally experienced sharp pain behind his knee.  The 
veteran indicated that he had been unable to develop his 
quadriceps muscle.  On examination of the knee, the leg had 
good alignment, the knee was not swollen, movement was from 
0-120 degrees, compared to 0-140 degrees on the normal right 
side.  The collateral ligaments and the reconstruction 
cruciate ligament were stable.  The reconstruction had a good 
sharp end point and there was no definite anterior 
instability.  The patella was stable and there was no 
McMurray's sign.  The diagnosis was knee injury, requiring 
ACL reconstruction.  

In the October 2002 rating decision, the RO confirmed and 
continued the initial 10 percent rating assigned for the 
service-connected residuals of an ACL repair, left knee, but 
they changed the rating code for evaluation of the knee to 
5299-5260.  In other words, the RO determined it was more 
appropriate to rate the veteran's left knee ACL repair based 
on limitation of motion, rather than under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, instability of the knee.  

VA outpatient records from April 2004 note that the veteran 
reported to the clinic complaining of left knee pain.  The 
veteran reported that the pain initially started insidiously 
about one year earlier, and had progressively worsened.  On 
examination, there was no effusion, swelling or erythema 
about the left knee.  Homans' was negative bilaterally.  He 
had no tenderness along the joint line or the lateral or 
medial ligaments, however, he was somewhat tender to 
palpation along the anterior medial aspect of the tibia just 
lateral to the anterior crest.  Range of motion was full.  No 
ligamentous laxity was appreciated.  The impression was left 
knee pain, possibly bursitis.  X-rays of the left knee taken 
in conjunction with the April 2004 examination revealed 
minimal degenerative joint disease of the left knee.  There 
was decreased joint space between the patellofemoral joint in 
the sunrise views.  

The veteran's left knee pain continued, and he returned to 
the VA clinic again in August 2004 for follow up.  The pain 
was unchanged, and fluctuated from a 4 of 10 to an 8 of 10 on 
the pain scale.  It was aggravated by weightbearing, deep 
flexion and knee bends.  The veteran still continued to jog, 
despite the pain.  Additionally, the veteran reported 
symptoms of at least once a day left radicular sensations 
transversing the full length of his leg.  On examination, 
there was light tenderness to palpation along the medial 
joint line, as well as, the posterior medial popliteal fossa.  
There was also tenderness to palpation over the medial 
calcaneal edge with reproduction of intense pain.  There was 
no effusion, ecchymosis or visible atrophy.  Manual muscle 
testing was non-focal, 5/5 bilaterally.  He was able to toe-
walk and heel-walk without problem.  No patellar apprehension 
was noted.  There was no pes anserine bursal tenderness.  
Range of motion was full.  McMurray's, Lachman's and 
anterior/posterior drawer were negative.  There was no 
ligament laxity.  The assessment was left knee pain with 
likely concurrent left radiculopathy, left foot plantar 
fasciitis with history of left knee anterior cruciate 
ligament repair and possible ongoing meniscal injury.  

At a September 2004 VA examination, the veteran reported that 
he recently received a steroid injection in his knee.  He 
also took Celebrex for the pain.  The veteran reported left 
knee pain daily, described as a sharp, tingling pain.  The 
pain averaged about 8 of 10 every day.  Standing and walking 
for long periods of time aggravated the left knee.  
Occasionally, the left knee swelled.  The veteran wore a left 
knee brace during strenuous activity, and worse an elastic 
support otherwise.  He occasionally used a cane.  There were 
no additional imitations with repetitive use or additional 
imitation with flare-ups.  X-ray of the knee from August 2004 
showed anchor screws present, with no unusual bone reaction.  
There was some narrowing of the lateral knee joint cartilage 
space and some less prominent narrowing of the medial knee 
joint space of the left knee.  According to the examination 
report, a March 2004 magnetic resonance imaging (MRI) showed 
a small tear in the posterior limb of the medial meniscus and 
postoperative changes of the anterior cruciate ligament 
repair.  

On examination, there was no edema or deformities of the left 
knee.  He had a 4-inch scar which was well-healed and 
nontender.  There was no palpable tenderness.  He had flexion 
from 0 to 140 degrees with pain at 140 degrees medially and 
laterally.  Extension was 0 degrees full with pain at full 
extension laterally and medially.  Medial and lateral 
collateral ligaments were stable.  Anterior and posterior 
cruciate ligaments were stable, and medial and lateral 
meniscus were stable.  Active range of motion did not produce 
any weakness, fatigue, or incoordination.  The diagnosis was 
status post ACL repair of the left knee with chronic pain in 
the left knee with minimal disability.  

In sum, the medical evidence in this case reveals that the 
veteran has pain in his left knee, and there is objective 
evidence of arthritis; however, there is no objective 
evidence of instability, subluxation, limitation of motion or 
edema of the left knee.  

Degenerative arthritis is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under that code, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Further, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98, the VA General Counsel further explained that, to 
warrant a separate rating, the limitation of motion need not 
be compensable under Diagnostic Code 5260 or 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  See 63 Fed. Reg. 56703 (1998).  Lastly, 
in VAOPGCPREC 9-2004, separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  See 69 Fed. Reg. 59990 (2004).

In this case, the veteran's service-connected left knee 
disability was initially rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under that code, a 10 percent rating 
is warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted when the 
impairment of the knee is moderate as manifested by recurrent 
subluxation or lateral instability.  A 30 percent rating is 
for application when the impairment of the knee is severe as 
manifested by recurrent subluxation or lateral instability.  
A 30 percent rating is the highest schedular rating 
assignable under Diagnostic Code 5257.  38 C.F.R. § 4.71a 
(2005).

As noted, the veteran's left knee residuals of an ACL repair 
was initially rated pursuant to Diagnostic Code 5257.  
However, the evidence in this case does not reflect that the 
veteran suffers from subluxation or instability of the left 
knee.  As such, the RO appropriately changed the rating code 
to Diagnostic Code 5260.  

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A 30 
percent rating is the highest available under Diagnostic Code 
5260.  Under Diagnostic Code 5261, extension that is limited 
to 10 degrees warrants a 10 percent rating and extension 
limited to 15 degrees warrants a 20 percent rating.  
Extension limited to 20 degrees warrants a 30 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2005).  
The standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

The medical evidence of record does not show that the 
veteran's range of motion of the left knee is compensably 
limited.  At VA examinations, the range of motion has been 
from 0-120 degrees up to 0-140 degrees, without being further 
limited by pain.  Therefore, the veteran's limitation of 
motion of the left knee does not meet the criteria for a 
compensable rating under Diagnostic Codes 5260 and/or 5261.  
However, as dictated by Diagnostic Code 5003, in the absence 
of limitation of motion extensive enough to warrant a 
compensable rating under Diagnostic Codes 5260 or 5261, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003 also 
dictates that in the absence of limitation of motion 
degenerative changes confirmed by x-ray warrant a 10 percent 
rating.  The veteran's pain already has been considered in 
granting him a 10 percent evaluation.  Thus the veteran 
received the maximum rating he is entitled to under 
Diagnostic Code 5003.  

Other Diagnostic Codes pertaining to the knee are considered, 
but the severity of the veteran's disability does not meet 
the criteria for a rating in excess of 10 percent under any 
other knee code.  

Specifically, ankylosis of the knee is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5256; however, as 
ankylosis is not shown, a rating under Diagnostic Code 5256 
is not appropriate.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent 
rating is assigned for semilunar cartilage, that is 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint.  This too, has not been 
demonstrated.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262 governs ratings 
for nonunion or malunion of the tibia and fibula.  This too, 
has not been demonstrated.  

Diagnostic Codes 5259, removal of semilunar cartilage, 
symptomatic, affords a maximum 10 percent rating, as does 
Diagnostic Code 5263, for rating genu recurvatum.  

In sum, the schedular criteria as noted hereinabove does not 
provide for a rating in excess of 10 percent for the service-
connected residuals of an ACL repair of the left knee.  
Specifically, the medical evidence of record does not show 
compensable limitation of motion, ankylosis of the knee, 
instability, subluxation, dislocated semilunar cartilage with 
effusion into the joint, or frequent incapacitating 
exacerbations.  In order to warrant a rating in excess of 10 
percent, at least one of these symptoms would have to be 
objectively demonstrated.  This has not been shown.  

The Board is mindful that the veteran's left knee causes him 
constant pain, which at times may be severe; however, the 
veteran's pain has already been considered with the 
assignment of the 10 percent rating currently assigned, since 
the veteran's arthritis does not reflect a compensable 
limitation of motion.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Consideration has been 
given to a higher rating based on functional loss.  However, 
even when additional functional loss is considered, there is 
no persuasive evidence that flexion is limited to 30 degrees 
so as to warrant the next higher rating of 20 percent.

The Board has already acknowledged that a separate rating for 
recurrent subluxation or lateral instability is possible 
under Code 5257.  However, the evidence in this case does not 
show that there is recurrent subluxation or lateral 
instability.  Therefore, a separate rating under Code 5257 is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a left knee ACL repair.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2005).  

D.  Allergic Rhinitis/Sinusitis

The RO granted service connection for allergic 
rhinitis/sinusitis in a July 1996 rating decision and 
assigned a 10 percent rating was assigned, pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6105-6513.  The veteran 
asserts the condition has worsened.  

A July 2001 VA physical report shows that the veteran 
suffered from seasonal allergies.  His medications included 
Claritin.  The veteran reported no headache or dizziness, no 
ear pain, no recent shortness of breath or cough.  On 
examination, the veteran's lungs produces no wheeze, rales, 
or rhonchi.  The assessment was asthma per the veteran's 
report, and allergic rhinitis.  Chlorpheniramine 4 mg, four 
times per day, as needed for allergies, was prescribed to 
replace the Claritin.  

A private March 2004 examination report notes a diagnosis of 
acute sinusitis.  The veteran was treated with Ceftin.  
Allergic rhinitis due to pollen was also noted and Nasacort 
and Zyrtec were prescribed.  

At the VA examination in September 2004, the veteran reported 
that his allergic rhinitis continued year-round.  He was 
currently on Zyrtec once per day, Flonase, Asthmacort every 
day, and Proventil inhaler as needed.  His symptoms included 
clear nasal drainage, itchy eyes and nose, and occasional 
chest congestion and wheezing and tightness in his chest, 
associated with shortness of breath.  The diagnosis was 
sinusitis and allergic rhinitis since 1993, 10 percent worse 
than in 1993, according to the veteran.  A sinus x-ray 
revealed some soft tissue density in the lower 1/3 of the 
maxillary antrum seen on the Waters' views especially in the 
right side which probably was due to overlying soft tissues.  

Private treatment records from October 2004 note that the 
veteran continued to complain of moderate allergic rhinitis.  
Singulair was prescribed and the veteran was ordered to 
increase his fluids.  

In sum, the medical evidence of record shows that the veteran 
complains of year-round allergic rhinitis, and that he 
suffers from acute sinusitis on occasion.  It is also noted 
that the veteran has changed antihistamine medications for 
his allergic rhinitis several times.  These medications have 
included Claritin, Zyrtec and Singulair.  This is in addition 
to using Flonase and asthma medications and inhalers.  

The veteran's service-connected allergic rhinitis has been 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code(s) 6522-6513.  

Under Diagnostic Code 6513, a 10 percent evaluation is 
warranted for sinusitis when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  A 30 percent evaluation is 
assigned when there are three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation, the maximum schedular rating, is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  In 
a note that accompanies the provision, an incapacitating 
episode of sinusitis is defined as an episode that requires 
bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2005).

Under Diagnostic Code 6522, for allergic or vasomotor 
rhinitis with polyps, a 30 percent rating is warranted.  
Without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side, a 10 percent rating is to be assigned.  38 C.F.R. § 
4.97, Diagnostic Code 6522 (2005).  

In this case, the veteran's service-connected allergic 
rhinitis with sinusitis does not meet the criteria for a 
rating in excess of 10 percent under either Diagnostic Code 
6522 or 6513; nor does it indicate that separate 10 percent 
ratings would be assignable if the allergic rhinitis were 
rated separately from the sinusitis.  Specifically, the 
medical evidence of record does not show that the veteran has 
one or two incapacitating episodes per year or at least three 
non-incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment.  Furthermore, the evidence 
does not reflect that the veteran's allergic rhinitis 
involves greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side, and polyps 
have never been shown.  

In light of the foregoing, the Board finds that the medical 
evidence in this case does not support the assignment of a 
rating in excess of 10 percent for the service-connected 
allergic rhinitis with sinusitis.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
veteran's service-connected allergic rhinitis with sinusitis.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002), 
38 C.F.R. § 4.3 (2005).  


ORDER

An increased rating for the service-connected hammer toe, 
status post arthrodesis of second toe, right foot, is denied.

A rating of 10 percent, but not higher, for the service-
connected bilateral pes planus is granted subject to the laws 
and regulations governing the payment of monetary benefits.

An increased rating for the service-connected residuals of an 
ACL repair of the left knee is denied.

An increased rating for the service-connected allergic 
rhinitis with sinusitis is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


